                            NITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                   5:14-cv-00072-FDW

RONALD WAYNE SPANN,                             )
                                                )
                        Petitioner,             )
                                                )
vs.                                             )
                                                )                ORDER
SUSAN WHITE,                                    )
                                                )
                  Respondent.                   )
________________________________                )

          THIS MATTER is before the Court on Plaintiff’s letter [Doc. 5], which the Court

construes as a motion for miscellaneous relief.

          Pro se Petitioner Ronald Wayne Spann (“Petitioner”) is a prisoner of the State of North

Carolina currently incarcerated at Mountain View Correctional Institution in Spruce Pine, North

Carolina. On August 15, 2008, Petitioner was convicted by a jury in the Superior Court of

Caldwell County of first-degree rape and indecent liberties. The North Carolina Court of Appeal

affirmed Petitioner’s conviction on January 5, 2010. State v. Spann, 689 S.E.2d 600 (N.C. App.

2010).1

          On May 19, 2014, Petitioner filed a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 based on various claims of ineffective assistance of trial counsel. [Doc. 1]. After Petitioner

moved to stay those proceedings based on an alleged unresolved mental capacity issue, the Court

dismissed the petition without prejudice to Petitioner refiling once the mental capacity issue was



1 In his § 2254 petition, Petitioner stated that he filed an MAR in the Superior Court of Caldwell County,
which was subsequently denied on July 29, 2010. [Doc. 1 at 3]. A Westlaw search reveals that Petitioner
filed a second MAR on November 27, 2013, this time with the Supreme Court of North Carolina. On
January 23, 2014, the Supreme Court dismissed the petition. State v. Spann, 753 S.E.2d 793 (N.C. 2014).
resolved.2 [Doc. 3].

        Petitioner now writes the undersigned requesting assistance in addressing allegedly newly

discovered evidence and an outstanding MAR in state court. [Doc. 5]. Petitioner attaches to his

letter a competency evaluation prepared in Petitioner’s state criminal proceeding intended to

“opine about his probable competency or incompetency at the time of his trial.” [Doc. 6 at 2].

Petitioner claims that his attorney filed an MAR for Petitioner on June 17, 2016, that Petitioner

was “given a court date on July 6, 2017,” and that three days before his court date his attorney

“was stripped of her law attorney status.” [Id. at 1]. Petitioner further claims that the Honorable

Robert C. Ervin appointed another lawyer for Petitioner and set the MAR for hearing on November

7, 2017. [Id.]. Petitioner claims that his appointed attorney has advised Petitioner and his family

that Judge Ervin “says that he does not know what to do when it comes to [Petitioner’s] case file.”

[Id. at 2]. Apparently, therefore, Petitioner claims that he has an MAR pending in Caldwell

County.

        The Court here is without sufficient information to further address Plaintiff’s request for

assistance. Moreover, this action has been dismissed without prejudice to Plaintiff filing a new

action after resolution of the mental capacity issue. The Court will therefore deny Plaintiff’s

motion without prejudice to Plaintiff filing a new action pursuant to 28 U.S.C. § 2254. The Court,

however, does not assess the merits, ripeness, or timeliness of such action.

                                                ORDER

        IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 5] is DENIED without

prejudice to Plaintiff filing a new proceeding pursuant to 28 U.S.C. § 2254 in accordance with this

Court’s June 17, 2014 Order at Doc. No. 3.


2The Court noted that, based on representations in the petition, the petition may ultimately be subject to
dismissal as time barred. [Doc. 1 at fn. 2].

                                                    2
                       The Clerk is respectfully instructed to mail Petitioner a blank 28 U.S.C. § 2254 form and

              to mail Plaintiff a copy of Doc. No. 3 in this matter.

                       IT IS SO ORDERED.

Signed: May 12, 2021




                                                                3
